                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JUAN CARLOS ESCOBAR,

       Plaintiff,

v.                                                              Case No: 8:19-cv-629-T-36CPT

SABOR A MEXICO, INC.,

      Defendant.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on July 25, 2019 (Doc. 16).            In the Report and

Recommendation, Magistrate Judge Tuite recommends that the Court grant the parties' Joint

Motion to Approve Settlement Agreement and Dismiss Case with Prejudice (Doc. 15). All parties

were furnished copies of the Report and Recommendation and were afforded the opportunity to

file objections pursuant to 28 U.S.C. § 636(b)(1). On July 31, 2019, counsel filed a Joint Notice

of Non-Objection See Doc. 17.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 16) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
       (2)    The parties’ Joint Motion to Approve Settlement Agreement and Dismiss Case with

              Prejudice (Doc. 15) is GRANTED. The Settlement Agreement (Doc. 15 - Ex. A)

              is APPROVED, as it constitutes a fair and reasonable resolution of a bona fide

              dispute.

       (3)    This action is DISMISSED, with prejudice.

       (4)    The Clerk is directed to terminate all pending motions and deadlines and close this

              file.

       DONE AND ORDERED in Tampa, Florida on August 2, 2019.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                               2
